Attachment to Advisory Action
Applicant’s amendment and declaration filed 06/01/2022 have been considered but have not been entered since they require further consideration and search.
It is noted that if applicant’s amendment were entered, the amendment would overcome the rejections of record.
It is also noted that if applicant’s declaration were entered, the data presented would not be commensurate in scope with the claims. Specifically, the Manufacturing Examples D and E use specific epoxy resin TETRAD-X, specific epoxy resin curing agent A (manufactured according to specification para 0076), and specific alumina particle KOS-TS1EOK5-10, while Claim 1 encompasses any epoxy resin, any epoxy resin curing agent as claimed, and any silica or alumina particles having the claimed shape. Further, none of the examples disclosed in the declaration or the specification disclose amount of particles at the endpoints of the claimed range (1.5 and 7.5 parts by mass per 100 parts of the total amount of epoxy resin and epoxy resin curing agent).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787